Citation Nr: 1123144	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-28 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veterans has more than three months remaining entitlement to VA Chapter 33 education benefits.    


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 








INTRODUCTION

The Veteran had active service from August 1967 to August 1970, March 2004 to May 2005, and from June 2005 to April 2007.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.                 

In January 2010, while sitting at the RO in Seattle, Washington, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In November 2009, the Veteran applied for educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).

In December 2009, the RO issued a certificate of eligibility in which the Veteran was awarded three months of educational benefits under the Post 9/11 GI Bill.  

Under the law, a person is limited in the total amount of VA educational benefits they may receive under two or more programs.  The aggregate period for which any person may receive assistance under 38 U.S.C. Chapters 30, 32, 33, 34, 35 and 36 may not exceed 48 months (or the part-time equivalent).  38 U.S.C.A. § 3695(a)(4); 38 C.F.R. § 21.4020 (a) (4).

In this case, the evidence of record shows that after the Veteran's first period of active service, from August 1967 to August 1970, he received educational assistance benefits under Chapter 34, Title 38, United States Code.  Specifically, the Veteran's claims file includes Enrollment Certifications showing that the Veteran attended numerous schools from February 1971 to June 1977; namely the Portsmouth Interstate Business College, Bliss College, Scioto Technical College, and Shawnee State General & Technical College.  The Veteran's claims file also includes numerous letters to the Veteran informing him of his Chapter 34 educational benefits.  

In the June 2010 statement of the case (SOC), the RO stated that it had reviewed the Veteran's Chapter 34 record and determined that he had used 45 months of his Chapter 34 benefits.  The RO noted that since an individual eligible for two or more VA education programs could only receive up to a combined total of 48 months of entitlement, the Veteran was only eligible for three months under the Post 9/11 GI Bill.  

In determining that the Veteran had used 45 months of his Chapter 34 benefits, the RO prepared an Entitlement Calculation Worksheet in June 2010.  In the worksheet, the RO listed the dates of each period of the Veteran's school enrollment and the amount of entitlement used during each period of enrollment.  However, for each period of school enrollment, the RO did not list the name of the school that the Veteran had been enrolled in.  As previously stated, the evidence of record includes Enrollment Certifications showing that the Veteran attended numerous schools from February 1971 to June 1977; namely the Portsmouth Interstate Business College, Bliss College, Scioto Technical College, and Shawnee State General & Technical College.  However, in the January 2010 videoconference hearing, the Veteran stated that he had attended the Portsmouth Interstate Business College in the 1960's, prior to his entry into the military and that he had paid for that school himself.  In addition, he indicated that he had only taken one course at Bliss College, and he maintained that he had never attended Shawnee State General & Technical College.          

In light of the above, the Board finds that this case should be returned to the RO so that they can make an addendum to the June 2010 Entitlement Calculation Worksheet.  In the addendum, the RO should specifically note with each period of school enrollment, the name of the school that the Veteran was enrolled in.  Thereafter, a copy should be sent to the Veteran and he should be given an opportunity to respond.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare an addendum to the June 2010 Entitlement Calculation Worksheet.  In the addendum, the RO should specifically note with each period of school enrollment, the name of the school that the Veteran was enrolled in.  The RO should then provide a copy of the Entitlement Calculation Worksheet, with addendum, to the Veteran, and place a copy in the education folder.       

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


